EXHIBIT 10.6.21 June 19, 2002 Ernest K. Hauser C/o PG&E National Energy Group Company 7500 Old Georgetown Road Bethesda, MD 20814 Re: Agreement under FT-A Rate Schedule Dear Mr. Hauser: Reference is made to the following documents: (a) proposed Gas Transportation Agreement (For Use under FT-A Rate Schedule), together with the Firm Transportation Negotiated Rate Letter Agreement (collectively, the "FT-A Agreement"), to be entered into between Tennessee Gas Pipeline Company ("Transporter") and Selkirk Cogen Partners, L.P. ("Shipper"); (b) Gas Transportation Agreement (For Use Under NET-284 Rate Schedule), dated January 6, 2000 (the "NET-284 Agreement"), between Transporter and Shipper; (c) Firm Natural Gas Transportation Agreement, dated April 18, 1991 (the "NET-EU Agreement"), between Transporter and Shipper (the NET-EU Agreement, the NET-284 Agreement and, upon its effectiveness, the FT-A Agreement are sometimes collectively referred to as the "Gas Transportation Agreements"); (d) Consent and Agreement, dated August 14, 1994, as confirmed by a Confirmation Agreement dated April 14, 1994 (the "Consent"), between Transporter, Shipper, and the "Agent" and its successor "New Agent" as identified in the Consent. The purpose of this letter is to affirm Transporter's understandings as set forth below. (1) Transporter hereby confirms for the benefit of the parties to the Consent that the NET- EU Agreement was succeeded by the NET-284 Agreement, and that upon effectiveness of the FT-A Agreement, the FT-A Agreement will succeed the NET-284 Agreement, and that the relationship of Transporter and Shipper with respect to the Re: Agreement under FT-A Rate Schedule
